      Case 1:19-cv-03641-NRB Document 9 Filed 05/12/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK


                                              )
Chaim Rubenstein                              )
                                              )
                                              )
                                              ) Case No: 1:19-cv-03641-NRB
                                              )
                 Plaintiff,                   )
                                              )
                                              ) NOTICE OF VOLUNTARY DISMISSAL
       vs.                                    ) WITH PREJUDICE
                                              )
                                              )
Weight Loss Products, LLC and                 )
Beth Golden                                   )
                                              )
                                              )
                                              )
                 Defendants.                  )




                 Plaintiff Chaim Rubinstein, by counsel and pursuant to Civ.R.

41(a)(1)(A)(i), hereby voluntarily dismisses this action with prejudice, each party to bear

its own costs.



                                                     LAW OFFICES OF
                                                     MARK SCHLACHET

                                                     /s/Mark Schlachet__________
                                                     Mark Schlachet
                                                     3515 Severn Road
                                                     Cleveland, Ohio 44118
                                                     Telephone: (216) 225-7559
                                                     Facsimile: (216) 932-5390
                                                     markschlachet@me.com

                                                     Attorney for Plaintiff
Case 1:19-cv-03641-NRB Document 9 Filed 05/12/19 Page 2 of 2
